ON REHEARING
In brief, appellant asks:
“Is National Motor Fleets now a contract carrier and subject to regulation as such?”
We do not think that we have decided that appellant is a contract carrier and subject to regulation as such a carrier because no such question was presented on this appeal. We did decide that appellant should pay the license tax provided by statute as indicated in opinion on original deliverance.
Appellant asks that we consider State ex rel. Schroath v. Condry, 139 W.Va. 827, 83 S.E.2d 470, which was not called to our attention on original consideration of this appeal. In State v. Condry, supra, the court noted that: “The difference in statutory provisions of other states *581from similar statutes in this' state may 'be a ground for divergence of opinion.” 139 W.Va. at page 836, 83 S.E.2d at page 475. The court said further that it is not reasonable to allow the owner of ■ an automobile used for private carriage of passengers to be granted an A license and to require the owner who leases his vehicle for private use “to submit to regulation as a common or contract carrier. We do not think that such discrimination can be justified on any reasonable or sensible basis, and those who would maintain it, disregard the basis necessary for the regulation of motor carriers.” (Emphasis Supplied) 139 W.Va. at page 839, 83 S.E.2d at page 477.
Without agreeing or disagreeing with the West Virginia court, we say again that, in the instant case, we do not decide whether appellant is subject to regulation as a contract carrier or not. We adhere to our original decision.
Opinion extended.
Application overruled.
LIVINGSTON, C. J., and SIMPSON and KOHN, JJ., concur. • ,,